            Case 2:20-cv-02334-GMN-VCF Document 1 Filed 12/26/20 Page 1 of 7




1    Michael Kind, Esq.
2    Nevada Bar No.: 13903
     KIND LAW
3
     8860 South Maryland Parkway, Suite 106
4    Las Vegas, Nevada 89123
5    (702) 337-2322
     (702) 329-5881 (fax)
6
     mk@kindlaw.com
7
     George Haines, Esq.
8
     Nevada Bar No.: 9411
9    Gerardo Avalos, Esq.
10   Nevada Bar No.: 15171
     FREEDOM LAW FIRM
11
     8985 S. Eastern Ave., Suite 350
12   Las Vegas, Nevada 89123
13   (702) 880-5554
14   (702) 385-5518 (fax)
     Ghaines@freedomlegalteam.com
15
     Counsel for Plaintiff Karen J. Demontecristo
16
17                    UNITED STATES DISTRICT COURT
                           DISTRICT OF NEVADA
18
19    Karen J. Demontecristo,                  Case No.:
20
                     Plaintiff,                Complaint for damages under the
21     v.                                      Fair Debt Collection Practices Act,
22                                             15 U.S.C. § 1692 et seq.
      National Credit Systems, Inc.,
23                                             Jury trial demanded
24                   Defendant.
25
26
27
     _____________________
     COMPLAINT                             -1-
            Case 2:20-cv-02334-GMN-VCF Document 1 Filed 12/26/20 Page 2 of 7




1                                           Introduction
2    1. In enacting the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (the
3       “FDCPA”), Congress found abundant evidence of the use of abusive, deceptive,
4       and unfair debt collection practices by many debt collectors, and determined that
5       abusive debt collection practices contribute to bankruptcies, marital instability,
6       the loss of jobs, and invasions of individual privacy. The FDCPA is intended to
7       eliminate abusive debt collection practices by debt collectors. The Act ensures
8       that law-abiding debt collectors are not competitively disadvantaged, and protects
9       consumers against debt collection uniformly among the States.The FCRA
10      protects consumers through a tightly wound set of procedural protections from
11      the material risk of harms that otherwise flow from inaccurate reporting. Thus,
12      through the FCRA, Congress struck a balance between the credit industry’s desire
13      to base credit decisions on accurate information, and consumers’ substantive right
14      to protection from damage to reputation, shame, mortification, and the emotional
15      distress that naturally follows from inaccurate reporting of a consumer’s fidelity
16      to his or her financial obligations.
17   2. Karen J. Demontecristo (“Plaintiff” and known to Defendant as Karen Janeth
18      Cruz Casquez), by counsel, brings this action to challenge the actions of National
19      Credit Systems, Inc. (jointly as “Defendants”), with regard to Defendant’s
20      unlawful attempts to collect debt from Plaintiff, causing harm to Plaintiff.
21   3. Plaintiff makes these allegations on information and belief, with the exception of
22      those allegations that pertain to Plaintiff, which Plaintiff alleges on personal
23      knowledge.
24   4. While many violations are described below with specificity, this Complaint
25      alleges violations of the statutes cited in their entirety.
26   5. Unless otherwise stated, all the conduct engaged in by Defendant took place in
27      Nevada.
      _____________________
      COMPLAINT                                  -2-
            Case 2:20-cv-02334-GMN-VCF Document 1 Filed 12/26/20 Page 3 of 7




1    6. Any violations by Defendant were knowing, willful, and intentional, and
2       Defendant did not maintain procedures reasonably adapted to avoid any such
3       violations
4                                    Jurisdiction and Venue
5    7. Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331 (federal question
6       jurisdiction).
7    8. This action arises out of Defendant’s violations of the FDCPA.
8    9. Defendant is subject to personal jurisdiction in Nevada, as it is registered with the
9       Nevada Secretary of State and conducts business in Nevada, and attempted to
10      collect debt from Plaintiff in Nevada.
11   10.Venue is proper pursuant to 28 U.S.C. § 1391 because all the conduct giving rise
12      to this complaint occurred in Nevada.
13                                           Parties
14   11. Plaintiff is a natural person who resides in Clark County, Nevada.
15   12. Plaintiff is alleged to owe a debt, and is a consumer as that term is defined by
16       15 U.S.C. § 1692a(3).
17   13. Defendant is a debt collection agency.
18   14. Defendant uses an instrumentality of interstate commerce or the mails in a
19       business the principal purpose of which is the collection of debts, or who
20       regularly collects or attempts to collect, directly or indirectly, debts owed or due
21       or asserted to be owed or due another and is a debt collector as defined by 15
22       U.S.C. § 1692a(6).
23   15. National Credit Systems, Inc. is a corporation doing business in the State of
24       Nevada.
25
26
27
      _____________________
      COMPLAINT                                  -3-
            Case 2:20-cv-02334-GMN-VCF Document 1 Filed 12/26/20 Page 4 of 7




1    16. Unless otherwise indicated, the use of Defendant’s names in this Complaint
2        includes all agents, employees, officers, members, directors, heirs, successors,
3        assigns, principals, trustees, sureties, subrogees, representatives, and insurers of
4        the named Defendant.
5                                     Factual allegations
6     17.The following is some of the information Plaintiff is currently aware of, and it
7        is expected that after Plaintiff conducts discovery, these allegations will be
8        bolstered and enhanced through discovery.
9     18.Plaintiff is alleged to have owed a debt to for an apartment-related debt in or
10       around 2019 (the “debt”).
      19.The debt was incurred primarily for personal, family or household purposes and
11
         the debt is therefore a debt as that term is defined by 15 U.S.C. §1692a(5).
12
      20.Sometime thereafter, Defendant was assigned the right to collect on the debt.
13
      21.Within the year preceding the filing on this Complaint, Defendant attempted to
14
         collect the debt from Plaintiff after Defendant knew or should have known that
15
         Plaintiff did not owe the debt and that Plaintiff had disputed owing the debt.
16
      22.Defendant was unlawfully collecting an amount that was neither expressly
17
         authorized by any agreement nor permitted by law.
18
      23.Under the FDCPA, a “debt collector may not use unfair or unconscionable
19
         means to collect or attempt to collect any debt.” 15 U.S.C. § 1692f. The Act
20
         prohibits “the collection of any amount (including any interest, fee, charge, or
21
         expense incidental to the principal obligation) unless such amount is expressly
22
         authorized by the agreement creating the debt or permitted by law.” 15 U.S.C.
23
         § 1692f(1).
24
      24.Defendant further violated 15 U.S.C. § 1692e(8) when it communicated or
25
         credit information which was known or which should have been known to be
26
         false, including the failure to communicate that the disputed debt was disputed.
27
      _____________________
      COMPLAINT                               -4-
           Case 2:20-cv-02334-GMN-VCF Document 1 Filed 12/26/20 Page 5 of 7




1                                    Plaintiff’s damages
2    25.Plaintiff has suffered emotional distress and mental anguish as a result of
3       Defendant’s    actions   described    herein.   In addition, Plaintiff incurred
4       out-of-pocket costs and time in attempts to dispute Defendant’s actions.
5       Plaintiff further suffered humiliation and embarrassment when Plaintiff needed
6       to seek the help of others, including friends, family, and an attorney, because
7       Plaintiff felt helpless against Defendant.
8                                    First Case of Action
9                            Fair Debt Collection Practices Act
10                                15 U.S.C. §§ 1692 et seq.
11   26.Plaintiff repeats, re-alleges, and incorporates by reference, all other paragraphs
12      of the Complaint as though fully stated herein.
13   27.Defendant’s conduct violated § 1692e by using false, deceptive, and misleading
14      representations and means in connection with the collection of any debt.
15   28.Defendant’s conduct violated 15 U.S.C. § 1692e(2) in that Defendant falsely
16      represented the amount and the legal status of the debt .
17   29.Defendant’s conduct violated § 1692e(5) by threatening to take action against
18      Plaintiff which could not be legally taken in connection with the debt.
19   30.Defendant’s conduct violated § 1692e(8) by communicating or threatening to
20      communicate to any person credit information which is known or which should
21      be known to be false, including the failure to communicate that a disputed debt
22      is disputed.
23   31.Defendant’s conduct violated § 1692e(10) in that Defendant employed various
24      false representations and deceptive means in an attempt to collect the debt from
25      Plaintiff.
26   32.Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used unfair
27      and unconscionable means to collect a debt .
     _____________________
     COMPLAINT                                -5-
          Case 2:20-cv-02334-GMN-VCF Document 1 Filed 12/26/20 Page 6 of 7




1    33.Defendant’s conduct violated 15 U.S.C. § 1692f(l) in that Defendant attempted
2       to collect an amount not expressly authorized by the agreement creating the
3       debt or permitted by law.
4    34.The foregoing acts and omissions constitute numerous and multiple violations
5       of the FDCPA, including but not limited to each and every one of the
6       above-cited provisions of the FDCPA.
7    35.As a result of each and every violation of the FDCPA, Plaintiff is entitled to
8       actual damages pursuant to 15 U.S.C. § 1692k(a)(1), statutory damages up to
9       $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A) and reasonable attorney’s
10      fees and costs pursuant to 15 U.S.C. § 1692k(a)(3) from Defendant.
11                                   Prayer for relief
12   36.WHEREFORE, Plaintiff prays that judgment be entered against Defendant, and
13      Plaintiff be awarded damages from Defendant, as follows:
14          ● An award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
15          ● An award of statutory damages of $1,000.00 pursuant to 15 U.S.C. §
16              1692k(a)(2)(A);
17          ● An award of costs of litigation and reasonable attorney’s fees, pursuant
18              to 15 U.S.C. § 1692k(a)(3); and
19          ● Any other relief that this Court deems just and proper.
20
21
22
23
24
25
26
27
     _____________________
     COMPLAINT                             -6-
            Case 2:20-cv-02334-GMN-VCF Document 1 Filed 12/26/20 Page 7 of 7




1                                         Jury Demand
2    37. Pursuant to the seventh amendment to the Constitution of the United States of
3        America, Plaintiff is entitled to, and demands, a trial by jury.
4        Dated: December 26, 2020.
5                                             Respectfully submitted,
6
7                                             KIND LAW
8
                                              /s/ Michael Kind         .
9                                             Michael Kind, Esq.
10                                            8860 South Maryland Parkway, Suite 106
                                              Las Vegas, Nevada 89123
11
12                                            FREEDOM LAW FIRM
13
                                              /s/ George Haines            .
14                                            George Haines, Esq.
15                                            Gerardo Avalos, Esq.
16                                            8985 S. Eastern Ave., Suite 350
                                              Las Vegas, Nevada 89123
17
                                              Counsel for Plaintiff Karen J.
18                                            Demontecristo
19
20
21
22
23
24
25
26
27
      _____________________
      COMPLAINT                                -7-
